Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
in line 5 of [0053] on p. 7 of Specification, delete “102a” and insert --202a--; 
in line 1 of Claim 9, delete “Withdrawn-“;
in line 1 of Claims 10 and 12-15, delete “Withdrawn” and insert --Original--;
in line 2 of Claim 15, insert --the-- before “two”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is due to amendment of claims which overcomes the last remaining rejections (i.e. 35 U.S.C. 112(a) and (b) rejections) in the application. None of prior art of record such as Wang (TW M531282), Xiao (TW M467464), or Romo (20150367008) (as discussed in Office Actions mailed 12/23/2020 and 6/03/2021) specifically teaches a sterilization device comprising an outer housing consisting of a single-piece foldable structure to be selectively in an unfolded state or a folded state, wherein the outer housing in the unfolded state occupies a larger volume than that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799